DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 3/21/2022.

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Jeanne Di Grazio (Reg. 58,633) on 3/25/2022.
	In the claims:
1.	(Currently amended) A display device comprising:
a lifting module; and
a display panel connected to the lifting module, wherein 
the lifting module includes:
a first lifter and a second lifter disposed at opposite edges of the display panel; and
a groove disposed at an edge of each of the first lifter and the second lifter,
the display panel includes:
a display unit;
a plurality of support portions and a plurality of joint portions disposed on a rear surface of the display unit; and
a fixing unit disposed at an edge of the display panel and connecting the display panel to the lifting module, and
the fixing unit is disposed within the groove disposed at the edge of each of the first lifter and the second lifter, and
the groove is disposed in a direction crossing a lifting direction at the upper end of the lifting module and the fixing unit moves in the crossing direction of the groove. 

9.	(Currently amended) The display device of claim 8, wherein a difference between widths of the folded display panel and the plurality of support portions is less than 

12.	(Currently amended) The display device of claim 1, wherein a difference between lengths of the groove disposed at the edge of each of the first lifter and the second lifter and the plurality of support portions is less than 
13.	(Currently amended) The display device of claim 1, wherein the plurality of joint portions are disposed on first surfaces of the plurality of support portions and do not physically contact the display unit, and each of the plurality of joint portions have a curved shape in the form of an arc.  

14.	(Currently amended) The display device of claim 1, wherein the plurality of joint portions are alternately disposed on first surfaces and second surfaces of the plurality of support portions, a first predetermined number of the plurality of joint portions are disposed to not physically contact [[a]] the rear surface of the display unit, and a second predetermined number of the joint portions are disposed to physically contact the rear surface of the display unit.

15.	(Currently amended) A display device comprising:
a lifting module; and
a display panel connected to the lifting module, wherein 
the lifting module includes:
a first lifter and a second lifter disposed at opposite edges of the display panel; and
a groove disposed at an edge of each of the first lifter and the second lifter,
the display panel includes:
a display unit;
a plurality of support portions and a plurality of connectors disposed on a rear surface of the display unit; and
a fixing unit disposed at an edge of the display panel and connecting the display panel to the lifting module,
the fixing unit is disposed within the groove disposed at the edge of each of the first lifter and the second lifter, and
the plurality of support portions and the plurality of connectors physically contact the rear surface of the display unit, and
the groove is disposed in a direction crossing a lifting direction at the upper end of the lifting module and the fixing unit moves in the crossing direction of the groove.  

17.	(Currently amended) A display device comprising:
a lifting module; and
a display panel connected to the lifting module, wherein
the lifting module includes a first lifter and a second lifter disposed at opposite edges of the display panel, and a groove disposed at an edge of each of the first lifter and the second lifter,
the display panel includes a plurality of support portions disposed on a rear surface of the display panel, and a plurality of joint portions disposed to connect the plurality of support portions,
the lifting module is lifted to unfold the display panel, 
the lifting module is lowered to fold the display panel at the plurality of joint portions, and the groove is disposed in a direction crossing a lifting direction at the upper end of the lifting module and a fixing unit moves in the crossing direction of the groove.  

18.	(Currently amended) The display device of claim 17, further comprising: 
the [[a]] fixing unit disposed in the groove at the edge of each of the first lifter and the second lifter, wherein the fixing unit is connected to the display panel, and the lifting module is lowered and the fixing unit reciprocates left and right within the groove at the edge of each of the first lifter and the second lifter.  
19.	(Currently amended) The display device of claim 17, wherein the lifting module is lifted in a direction of gravity [[,]] or in a direction opposite to the direction of gravity

20.	(Currently amended) The display device of claim 17, wherein a difference between widths of the folded display panel and the plurality of support portions is less than .

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a display device, as recited claim 1, wherein the fixing unit is disposed within the groove disposed at the edge of each of the first lifter and the second lifter, and
the groove is disposed in a direction crossing a lifting direction at the upper end of the lifting module and the fixing unit moves in the crossing direction of the groove. 

Regarding claim 15, the prior arts of record fail to teach, disclose or suggest a display device, as recited in claim 15, which further comprises a groove disposed at an edge of each of the first lifter and the second lifter; the fixing unit is disposed within the groove disposed at the edge of each of the first lifter and the second lifter, and the plurality of support portions and the plurality of connectors contact the rear surface of the display unit, and the groove is disposed in a direction crossing a lifting direction at the upper end of the lifting module and the fixing unit moves in the crossing direction of the groove.  

Regarding claim 17, the prior arts of record fail to teach, disclose or suggest a display device, as recited in claim 17, wherein the lifting module is lowered to fold the display panel at the plurality of joint portions, and the groove is disposed in a direction crossing a lifting direction at the upper end of the lifting module and the fixing unit moves in the crossing direction of the groove.  

				Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835